Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                   Request for continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2022 has been entered.

                                                         Response to arguments
Applicant’s arguments with respect to all pending claims have been fully considered , but moot because of the new ground of rejection. Applicant argues that cited references failed to disclose pre-generating individual ad pods for each client device of said plurality of client devices, wherein pre-generating individual ad pods further comprises forming for each client device a set of ad pods that are pre-populated  before sending the at least one ad request to the ad server.

 However, Kilar et al disclose a system that is capable of providing multiple versions of commercials with different bitrates and different lengths according to the profiles associated with the devices of the users  as disclosed in col.51, lines 31-50+; col.17, lines 20-35+; col.14, lines 14-23+.   
And Garza et al disclose a system that is capable of pre-populating a plurality of ad pods for specific group of users without receiving any request from the users  and the system further discloses ad pod 930 includes prepopulated ad B 932, and prepopulated ad C 940. Ad slots 934, 936, and 938 are available for real-time insertion of advertisements,0121;0117; 0120. This action is made final.
                                                        Claims Rejections-35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8; 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger (US.Pub.No.20150325268) in view of Kilar (US.Pat.No.10506299) and Garza(US.Pub.No.20140337868).

Regarding claim 1, Berger et al disclose  a method for handling client advertisement ad pods for dynamic server-side advertisement insertion during an ad break in live streaming of a media content stream to a plurality of client devices, said method comprising(see fig.6 and fig.9; Ad servers can insert a commercial before a TV show, 0061; a live TV service offers one or more video streams each of which is being created in real time during streaming, 0050; 0071);

sending at least one ad request to an ad server; and receiving in response to each ad request an individual ad playlist for the client device from said ad server(see fig.6; fig.9 and fig.17 for allowing users to send request to ad server and they are able to receive different list of commercials; In selecting commercials, the ad server may use information 0063 received from the device requesting the video,0066; ad server may perform this stitching operation in response to and at the time when a mobile device requests the video, which means that each mobile device requesting the TV show from the server may receive the TV show with a different set of stitched-in commercials. One advantage of this "real-time stitching" is that the ad server can select commercials that are personalized to each user; 0071-0072; 0086; the individual playlists, 0084; 0173).

 But did not explicitly disclose pre-generating individual ad pods for each client device of said plurality of client devices, wherein pre-generating individual ad pods further comprises forming for each client device a set of ad pods that are pre-populated  before sending the at least one ad request to the ad server.

However, Kilar et al disclose pre-generating individual ad pods for each client device of said plurality of client devices (with Kilar, the system is able to generate specific advertisement for specific user device ; col.51, lines 31-50+; col.17, lines 20-35+; col.14, lines 14-23+).

It would have been obvious before the effective filing date of the claimed invention  to incorporate the teachings of Kilar to modify Berger by pre-generating commercials  for the purpose of providing different versions commercials to different users.

And Garza et al disclose  wherein pre-generating individual ad pods further comprises forming for each client device a set of ad pods that are pre-populated  before sending the at least one ad request to the ad server(Similarly, ad pod 930 includes prepopulated ad B 932, and prepopulated ad C 940. Ad slots 934, 936, and 938 are available for real-time insertion of advertisements,0121;0117; 0120).

It would have been obvious before the effective filing date of the claimed invention  to incorporate the teachings of Garza to modify Berger  and Kilar by pre-populating ad  for the purpose of improving viewing experience of targeted audiences accordingly.

 Regarding claim 2,  Berger and Garza et al did not explicitly disclose wherein said step of pre-generating individual ad pods for said plurality of client devices is distributed over time, such that ad pods for different client devices are pre-generated at different times.

However, Kilar et al disclose wherein said step of pre-generating individual ad pods for said plurality of client devices is distributed over time, such that ad pods for different client devices are pre-generated at different times(with Kilar, users can specify time to receive commercials; col.9, lines 4-25; col.23, lines 38-55+).

It would have been obvious before the effective filing date of the claimed invention  to incorporate the teachings of Kilar to modify Berger and Garza by pre-generating commercials  for the purpose of providing different versions commercials to different users.

Regarding claim 3, Berger et al disclose  wherein said step of sending for a client device at least one ad request is initiated: before streaming said media content stream, by a client login of said client device, directly after a current ad break is delivered, or by exhaust of a set retention time for an individual ad pod of said client device(Ad servers can insert a commercial before a TV show (typically called a "pre-roll"), in the middle of a TV show (an "interstitial"), and after the show (a "post-roll"), or any combination of two or more of these,0061; an ad server may perform this stitching operation in response to and at the time when a mobile device requests the video, which means that each mobile device requesting the TV show from the server may receive the TV show with a different set of stitched-in commercials. One advantage of this "real-time stitching" is that the ad server can select commercials that are personalized to each user,0071; One or more of the embedded commercials is no longer permitted to be stored on the device's persistent memory, or the commercial is no longer allowed to be played on the mobile device, or both,0104-0105).

Regarding claim 4, Berger et al disclose wherein a retention time, location of ad clips, and type of content for each individual ad pod is selected in accordance with a business rule-set and/or in response to ad request information (gallery may be grouped into broad categories 0110, such as Classic TV. Each of the listed items may be identified by the title's name 0112, cover art 0111, and genre 0113, among other things, 0137; system may perform downloading according to a set of rules that govern when downloading is permitted, 0131; 0040-0041; mobile device performs an action at a time related to the expiry, 0004; one or more of the downloaded commercials are stitched into a previously-downloaded video that includes embedded commercials at least one of which has expired, 0008).

Regarding claim 5 , Berger et al disclose  wherein said ad request comprises information regarding at least one of: ad provider, service provider, subservice provider, media stream content, media stream objects, and information identifying the client device(information is often embedded in an HTTP request 0063 transmitted from the device to the ad server. This information may include, for example, the version and type of device and browser running on the device and the public-facing IP address of the device. The information may also include a unique identifier for the device, which allows an ad server to identify multiple requests from the same device occurring at different times, 0066; 0086).

Regarding claim 6, Berger et al disclose further comprising pre-loading ad clips based on said client devices with corresponding ad pods (ad server replies by downloading a VAST file 0097 to the device. The downloaded VAST file 0097 contains, for example: [0088] 1. Location of ad insertion points for the TV show. [0089] 2. URLs for the commercials that the mobile device should play at each of the insertion points. The commercials themselves may be encoded as flat files or as segmented video; therefore, each of these URLs may point to flat (e.g. mp4) files, or to a manifest corresponding to the commercial. [0090] 3. Action(s), for example one or more tracking beacons, that the mobile device should perform when it plays each commercial, 0087).

 Regarding claim 7, it is rejected using the same ground of rejection for claim 1.

Regarding claim 8, Berger et al disclose further comprising for each client device selecting an ad pod to be inserted into a predetermined ad break from said set based on information indicating at least one of length of ad break, regional-, national-, or local ad break, and  an adaptive bitrate profile associated with the client device(a receiving device may automatically and repeatedly switch among available profiles based on current network conditions, video streaming in this way is often called "adaptive streaming" or "adaptive bitrate streaming,0041;0037;0044; ad server may employ in its selection criteria the location of the user (e.g., a GPS location or a coarser metric such as the city/state),0099; if each segment is two seconds in duration,0040).

Regarding claim 12, Berger et al disclose further comprising reporting back per client device ad pod ad clip consumption statistics, wherein said reporting is performed in an asynchronous queue and/or spread out over a predetermined time (reporting on past activity on the device, 0029; 0054; 0058).

Regarding claim 13, Berger et al disclose further comprising pre-generating ad pods with different predefined  adaptive bitrate profiles(adaptive streaming" or "adaptive bitrate streaming.” 0041; 0044).

Regarding claim 14, Berger et al disclose further comprising for each client device monitoring information of an  adaptive bitrate profile used for streaming media content before an upcoming ad break and selecting an ad pod with the same adaptive bitrate profile or a lower  adaptive bitrate profile for insertion during said ad break(the mobile device can automatically adjust the video quality during playout, based on current effective bandwidth. If the network conditions improve, the device can switch to the segments belonging to a higher bitrate profile (i.e. higher quality), and vice versa. A user will automatically experience a higher-quality video when her network conditions improve, without having to perform an explicit action to select a higher video quality. An example scenario is when there are two people both streaming high-quality video over a shared Internet connection, and then one person stops streaming video; the quality of the other person's received video may automatically improve because of the suddenly-improved network conditions,0044;037).

Regarding claim 15, Berger et al disclose further comprising changing  adaptive bitrate profile of the ad pod content to individual client devices based on the current network performance to that individual client device(the mobile device can automatically adjust the video quality during playout, based on current effective bandwidth. If the network conditions improve, the device can switch to the segments belonging to a higher bitrate profile (i.e. higher quality), and vice versa, 0044; 0113).

Regarding claim 16, it is rejected using the same ground of rejection for claim 1.
Regarding claim 17, it is rejected using the same ground of rejection as claim 2.
Regarding claim 18, it is rejected using the same ground of rejection as claim 3.
Regarding claim 19, it is rejected using the same ground of rejection as claim 4.
Regarding claim 20, it is rejected using the same ground of rejection as claim 5.

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger (US.Pub.No.20150325268) in view of Kilar (US.Pat.No.10506299)  and Garza(US.Pub.No.20140337868) and BRUECK (US.Pub.20190370825).

Regarding claim 9, Berger and  Kilar and Garza et al did not explicitly disclose  wherein if a selected ad pod is shorter than the predetermined ad break, or if none or some of the ad clips have not been loaded for the selected ad pod, after finishing inserting/splicing of ad clips of the ad pod, the streaming server returns to one of: streaming said live media content stream, and sending/streaming a slate until the predetermined ad break is over.

However, BRUECK et al disclose wherein if a selected ad pod is shorter than the predetermined ad break, or if none or some of the ad clips have not been loaded for the selected ad pod, after finishing inserting/splicing of ad clips of the ad pod, the streaming server returns to one of: streaming said live media content stream, and sending/streaming a slate until the predetermined ad break is over (media player retrieves and plays the advertisements and resumes the program at their conclusion. In another embodiment, the update message can also be used for end-of-advertisement markers to allow the media player to know when to return to the live event. The media player may return to the live event after completion of the advertisements or before completing playout of the advertisements in their entirety so that user does not miss the start of the multimedia content after the advertisements, 0028; 0080).

It would have been obvious before the effective filing date of the claimed invention   to incorporate the teachings of BRUECK to modify Berger and Kilar and Garza by providing options to truncate length or duration of commercial or advertisements for the purpose of improving viewing experience.

Regarding claim 10, Berger and Kilar and Garza et al did not explicitly disclose wherein if a selected ad pod is longer than the predetermined ad break and the length of the predetermined ad break is known, after streaming ad clips of the selected ad pod that fits into the predetermined ad break, the streaming server returns to streaming said live media content stream or to sending a slate until the predetermined ad break is over.

However, BRUECK et al disclose wherein if a selected ad pod is longer than the predetermined ad break and the length of the predetermined ad break is known, after streaming ad clips of the selected ad pod that fits into the predetermined ad break, the streaming server returns to streaming said live media content stream or to sending a slate until the predetermined ad break is over(If the advertisement break goes on too long, then when the regular program resumes, either the error value 156 is greater at the end of the advertisement break than at the beginning, or else some of the program content immediately following the advertisement break must be skipped in order to minimize the error value 156. In another embodiment, the remaining time of the advertisement break may be filled with filler content. In one embodiment, the filler content is a static image to be displayed for the remaining time in the advertisement break. For example, the static image may be of a product or a brand name or logo, such as the publisher's logo, the logo for the live event, or other advertisement information, 0080; 0028; 0026).

It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of BRUECK to modify Berger and Kilar and Garza by providing options to update or modify length or duration of commercial or advertisements for the purpose of improving viewing experience.

Regarding claim 11, Berger and Kilar and Garza  et al did not explicitly disclose  wherein if a selected ad pod is longer than the predetermined ad break and the length of the ad break is unknown, the streaming server streams all ad clips of the selected ad pod and subsequently returns to streaming said live media content stream, or the streaming server streams ad clips of the selected ad pod only until the predetermined ad break is over and cuts the remaining portion of the ad pod and returns to streaming the live media content stream.

However, BRUECK et al disclose the filler content is a short advertisement, which can easily be truncated, and can loop until the end of the advertisement break. In another embodiment, the filler content may be a black screen or a status screen indicating the time until the regular program will resume on the media player 200. Alternatively, the filler content may include other content to fill the remaining time of the advertisement break. After the advertisement break, the media player returns to play the live multimedia content, 0080; 0028.

It would have been obvious before the effective filing date of the claimed invention  to incorporate the teachings of BRUECK to modify Berger and Kilar and Garza by providing options to truncate or cut length or duration of commercial or advertisements for the purpose of improving viewing experience.

                                                                   Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN D SAINT CYR/Examiner, Art Unit 2425     

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425